

EXHIBIT 10.1


Short-Term Incentive Program (SIP) For Corporate SIP
Bonus-Eligible Positions
Adopted July 31, 2020


This SYSCO CORPORATION SHORT-TERM INCENTIVE PROGRAM FOR CORPORATE SIP
BONUS-ELIGIBLE PARTICIPANTS (the “Program”) was adopted by the Committee (as
defined below) of Sysco Corporation (the “Company”) on July 31, 2020 (“Effective
Date”), and shall be effective July 31, 2020.


1.Participants. For purposes of this Program, “Senior Officer” shall mean the
Company’s President and Chief Executive Officer, the Company’s Chief Financial
Officer or an Executive Vice-President of the Company. The Participants in this
Program are grouped as follows:


(a)Corporate SIP Bonus-Eligible Participants: Those persons who serve in a
Corporate SIP Bonus-eligible position and are designated by a Senior Officer as
eligible to participate in the Program.


(b)Senior Executive Participants: Once a person is designated as a Participant
in this Program, the Committee may remove the Participant as a Participant in
this Program with or without cause at any time during the Program Period, and
the Participant shall not be entitled to any bonus under this Program for the
Program Period regardless of when during the Program Period such Participant is
removed.


(c)Corporate SIP Bonus-Eligible Position: Means (i) positions held by the Senior
Officers and (ii) other positions with the Company or its affiliates, as deemed
appropriate by a Senior Officer.


(d)Bonus Target Amount: Means a Participant’s Target Bonus Percentage for the
Program Period multiplied by the Participant’s base salary as of the end of the
relevant Program Period.


(e)Program Period: Means the performance period for each award under the
Program, which may be of any duration determined by the Committee.


(f)Target Bonus Percentage: Means the percentage set forth in the Participant’s
bonus letter for the Program Period.


(g)Change in Control: The term “Change in Control” shall mean:


i.The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliated
Company or (4) any acquisition by any corporation; pursuant to a transaction
that complies with subparagraphs (iii)(A), (iii)(B) and (iii)(C) below;


ii.The occurrence of the following: Individuals who, as of the Effective Date,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors of
the Company (the “Board”); provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;


image_02a.jpg [image_02a.jpg]




--------------------------------------------------------------------------------



i.Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or


ii.Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


Notwithstanding the foregoing, if a bonus constitutes deferred compensation
subject to Section 409A of the Code and the bonus provides for payment upon a
Change in Control, then, for purposes of such payment provisions, no Change in
Control shall be deemed to have occurred upon an event described in items (i)–
(iv) above unless the event would also constitute a change in ownership or
effective control of, or a change in the ownership of a substantial portion of
the assets of, the Company under Section 409A of the Code.


2.Program Design, Performance Measures, and Payouts


(a)Performance Bonus for a Corporate SIP Bonus-eligible Position: Means the sum
of the Operational Bonus Objectives Percentage and Strategic Bonus Objectives
Percentage for a Corporate SIP Bonus-eligible Position.


(b)Calculation of the Performance Bonus: The Program is designed to recognize
and reward performance against established company-wide and/or divisional or
unit operational and/or strategic targets. The terms of awards for each Program
Period will be established by the Committee and, among other things, may include
two separate performance factors each Program Period: Operational Bonus
Objectives and Strategic Bonus Objectives. In general, a Participant’s
performance bonus will be based on the Committee’s determination of a
Participant’s achievement of the Operational Bonus Objectives and Strategic
Bonus Objectives. Performance above and below the target objectives will be
incrementally calculated so Participants will receive a payout calculated on a
straight-line basis, unless otherwise determined by the Committee; provided,
however, that the Committee may determine, in its sole discretion, that no
payouts will be made for performance below target performance goals.


i.Operational Bonus Objectives: Means key goals for the Program Period, as
established by the Committee and as set forth in the Participant’s bonus letter
for the Program Period. The Operational Bonus Objectives will be based on the
achievement of a goal or goals designated by the Committee.


ii.Operational Bonus Percentage: Means the percentage determined by the
Committee that coincides with Participant’s achievement of Operational Bonus
Objectives for the Program Period.


iii.Strategic Bonus Objectives: Means key goals for the Program Period, as
established by the Committee and as set forth in the Participant’s bonus letter
for the Program Period. The


image_02a.jpg [image_02a.jpg]




--------------------------------------------------------------------------------



Strategic Bonus Objectives will be based on achievement against a combination of
personal financial, operational and/or strategic performance goals as
appropriate for each Participant.


i.Strategic Bonus Objective Bonus Percentage: Means the percentage determined by
the Committee that coincides with Participant’s achievement of Strategic Bonus
Objectives for the Program Period.


3.Calculation of Bonus. Each of the above components of the Bonus shall be
calculated and awarded independently, unless determined by the Committee. Each
metric based on Operational Bonus Objectives has a possible payout between 0%
and 162.5%, depending on actual performance relative to established targets.
Strategic Bonus Objectives have a possible payout of between 0% and 150%,
depending on actual performance relative to established targets. If performance
for the Program Period with respect to a component does not meet Threshold, a
Participant will not receive any bonus with respect to that component. If
performance for the Program Period is between Threshold and Maximum, the amount
of bonus earned with respect to that component will be determined by the
Committee in its sole discretion within the date that is sixty (60) days after
the beginning of the Program Period. The Committee shall have sole discretion to
determine the Threshold, Target and Maximum performance metrics and the
respective payout percentages. Notwithstanding any other provision in the
Program to the contrary, the Committee shall have the right, in its sole
discretion, to reduce or increase the amount otherwise payable to a Participant
based on the Participant’s individual performance or any other factors that the
Committee deems appropriate.


(a)Performance Metric Adjustments. Certain items of revenue, expense, gain,
losses or other adjustments resulting from extraordinary or non-recurring items,
will be taken into account in the application of the relevant performance
metrics used to determine the Participants’ bonuses under this Program in
accordance with the following:


i.Multi-Employer Pension Adjustments. Adjustments resulting from the Company’s
or an Operating Company’s complete or partial withdrawal from a multi-employer
pension plan sponsored by a third party in which the Company or an Operating
Company participates (“Pension Adjustments”). The amount of any such adjustment
shall be determined in accordance with GAAP. Pension Adjustments shall initially
be excluded from the calculation of the performance metrics used to determine
Participants’ bonuses under this Program; provided however, the Committee may
include all or any portion of such Pension Adjustments in the determination of a
Participant’s bonus hereunder in its discretion.


ii.Restructuring Charges Adjustment. Adjustments resulting from the Company’s or
an Operating Company’s costs including, but not limited to, severance, facility
closures and consolidations and asset write downs. The foregoing
notwithstanding, the following items will not be eligible for adjustment under
this provision: ERB, COLI, Fuel and Tax.


iii.Acquisitions and Divestitures. All or any portion of operating results,
acquisition and divestiture expenses (including any applicable breakup fees),
acquisition debt, if any, and any gains or losses relating to or resulting from
(AA) an acquisition by the Company of stock (or other equity interest) or
substantially all of the assets of a corporation, partnership, limited liability
company or other entity for a purchase price in excess of $100 million; and (BB)
a divestiture of an Operating Company or operating division of the Company (or
substantially all of the assets thereof) for a sale price in excess of $100
million may be excluded from the determination of the Company Performance Bonus
under this Program.


iv.Foreign Exchange Rate Fluctuations. Variance of actual foreign exchange rates
during the Program Period versus projected foreign exchange rate assumptions
used in the development of operational targets.


v.Certain Other Events. Notwithstanding the foregoing, the Committee may include
or exclude from the determination of a Participant’s bonus hereunder the results
of certain other extraordinary or non-recurring items not otherwise contemplated
by this Section (B), and expenses related to acquisitions by, or restructuring
of, the Company and its subsidiaries (whether or not such expenses are
extraordinary or non-recurring).


(b)General Rules Regarding Bonus Calculation.


image_02a.jpg [image_02a.jpg]




--------------------------------------------------------------------------------



i.Consistent Accounting. In determining whether or not the results of operations
for a given fiscal year result in a bonus, Company accounting practices and,
except as otherwise modified in this Program, GAAP shall be applied on a basis
consistent with prior periods, and such determination shall be based on the
calculations made by the Company, approved (in the case of Senior Executive
Participants) by the Committee and binding on each Participant. Notwithstanding
the foregoing, if there is any material change in GAAP during a Program Period
that results in a material change in accounting for the revenues or expenses of
the Company, the calculations of the SIP Bonus for such Program Period (the
“GAAP Change Year”) shall be made as if such change in GAAP had not occurred
during the GAAP Change Year. In determining the SIP Bonus for the year following
a GAAP Change Year, the calculation shall be made after taking into account such
change in GAAP.


ii.Maximum Bonus. Subject to Section 6 as to Senior Executive Participants, and
notwithstanding any other provision in this Program to the contrary, in no event
shall any Participant be entitled to a Bonus under this Program in excess of
281.25% of such Participant’s base salary in effect as of the end of the Program
Period.


iii.Tax Law Changes. If the Internal Revenue Code is amended during the Program
Period and, as a result of such amendment(s), the effective tax rate applicable
to the earnings of the Company (as described in the “Summary of Accounting
Policies” section of the Company’s annual report to the Securities and Exchange
Commission on Form 10-K) changes during the Program Period, the determination of
the Participant’s Company Performance Bonus for the Program Period (the “Rate
Change Year”) shall be made as if such rate change had not occurred during the
Rate Change Year. In determining the Company Performance Bonus in the year
following the Rate Change Year, the calculation shall be made after taking into
account such rate change.


4.Payment. Within sixty (60) days following the end of the Program Period, the
Company shall determine, and, in the case of Senior Executive Participants, the
Committee shall approve, the amount of any Bonus earned by each Participant
under this Program. Such bonus shall be payable in the manner, at the times and
in the amounts provided in the Program.


5.Clawback of Bonus. In accordance with the Company’s incentive payment clawback
policy, in the event of a restatement of financial results (other than a
restatement due to a change in accounting policy) within thirty-six (36) months
of the payment of a bonus under this Program, if the Committee or the Company
determines in its sole and absolute discretion, that the bonus paid to a
Participant under the Program for the Program Period would have been lower had
it been calculated based on such restated results (the “Adjusted SIP Bonus”),
then the Committee or the Company shall, subject to applicable governing law,
recoup from such Participant, in such form and at such time as the Committee or
the Company determines in its sole and absolute discretion, the difference
between the amount previously paid to such Participant pursuant to this Program
(without regard to amounts deferred by such Participant under the Company’s
executive benefit plans) and the Adjusted SIP Bonus.


6.Overall Limitation upon Payments under the Program to Senior Executive
Participants. Notwithstanding any other provision in this Program to the
contrary, in no event shall any Senior Executive Participant be granted a
Cash-Based Bonus in excess of one percent (1%) of the Company’s earnings before
income taxes as publicly disclosed in the “Consolidated Results of Operations”
section of the Company’s Annual Report on Form 10-k filed with the Securities
and Exchange Commission for the fiscal year ended immediately before the date
the applicable Cash-Based Bonuses are paid.


7.Confidentiality. The target performance levels and other information
constitute confidential information of the Company, subject to the prohibition
on disclosure of confidential information under Sysco’s Code of Conduct. Any
disclosure of the target performance levels by a Participant prior to the time
such target performance levels are disclosed to the public, as determined by the
Committee, will result in a forfeiture (which may include a clawback) of such
Participant’s Bonus for the Program Period.


8.Treatment Upon Change in Control.


(a)Notwithstanding anything to the contrary contained herein, and in lieu of any
other payments due hereunder other than pursuant to this Section 8, within
ninety (90) days following the date on which a Change in Control has occurred,
each person who was a Participant at the time of the Change in


image_02a.jpg [image_02a.jpg]




--------------------------------------------------------------------------------



Control shall be paid a cash bonus hereunder, equal to the following (subject to
reduction in the case of certain severance payments, as set forth below): the
product of (i) a fraction equal to the number of days in the Performance Period
in which the Change in Control occurs up to and including the date of the Change
in Control divided by [the total number of days in the Program Period], and (ii)
the bonus that would have been paid under this Program, calculated using a
Performance Goal equal to the product of (x) performance through and including
the end of the most recently completed fiscal quarter occurring prior to and in
the same Performance Period as the Change in Control (the “Measurement Date”),
calculated in accordance with generally accepted accounting principles, if
applicable, and (y) a fraction, the numerator of which is [the total number of
days in the Program Period], and the denominator of which is the number of days
in such Performance Period up to and including the Measurement Date.


a.In addition to any bonus paid or payable pursuant to Section 8(A), any
Participant who remains in the employ of the Company or any Affiliated Company
on the last day of the Performance Period in which a Change in Control occurs
shall be entitled to receive, in cash, within ninety (90) days after the end of
the Performance Period, an amount equal to the positive difference, if any,
between (i) the bonus that would have been paid to the Participant for such
Performance Period under the Program as in effect on the date of the Change in
Control, using the actual performance for the entire Performance Period, and
(ii) the amount paid pursuant to Section 8(A).


b.Notwithstanding the foregoing, with respect to any Participant who is a party
to the Company’s a severance agreement with the Company or an Affiliated
Company, the bonus paid pursuant to this Section 8 shall be reduced, but to not
less than zero, by the amount of any payment pursuant to such Participant’s
severance agreement that is determined or calculated with respect to payments
received or to be received under this Program or any predecessor or successor
thereof.


9.Administration. The authority to manage the operation of and administer the
Program shall be vested in a committee (the “Committee”) in accordance with this
Section 9. The Committee shall be selected by the Board, and shall consist
solely of two or more members of the Board who are non-employee directors within
the meaning of Rule 16b-3. Unless otherwise determined by the Board, the
Compensation Committee of the Board shall be designated as the “Committee”
hereunder.


(a)Powers of Committee. The Committee’s administration of the Program shall be
subject to the following:


i.Subject to the provisions of the Program, the Committee will have the
authority and discretion to select from among the eligible Participants those
persons who shall receive bonuses and to establish the terms, conditions,
performance criteria, restrictions, and other provisions of such bonuses.


ii.The Committee will have the authority and discretion to interpret the
Program, to establish, amend, and rescind any rules and regulations relating to
the Program, to determine the terms and provisions of any agreement made
pursuant to the Program, and to make all other determinations that may be
necessary or advisable for the administration of the Program.


iii.Any interpretation of the Program by the Committee and any decision made by
it under the Program is final and binding on all persons.


iv.In managing the operation of and administering the Program, the Committee
shall take action in a manner that conforms to the Certificate of Incorporation
and Bylaws of the Company, and applicable state corporate law.


(b)Delegation of Authority. The Committee hereby delegates discretionary
authority granted to the Committee under this Program including but not limited
to the authority to determine the target, minimum and maximum performance levels
applicable to Participants and the Company and the related payout percentages
subject to the maximum bonus levels set forth in Section 3(B)(ii) of this
Program, to the Senior Officers and each of them individually, except as to
Senior Executive Participants.


10.Operation


image_02a.jpg [image_02a.jpg]




--------------------------------------------------------------------------------



a.Tax Withholding. All distributions under the Program are subject to
withholding of all applicable taxes.


b.Gender and Number. Where the context admits, words in any gender shall include
any other gender, words in the singular shall include the plural and the plural
shall include the singular.


c.Limitation of Implied Rights.


i.The Program shall at all times be unfunded and neither a Participant nor any
other person shall, by reason of participation in the Program, acquire any right
in or title to any assets, funds or property of the Company or any Subsidiary
whatsoever, including, without limitation, any specific funds, assets, or other
property which the Company or any Subsidiary, in its sole discretion, may set
aside in anticipation of a liability under the Program. Nothing contained in the
Program and no action taken pursuant hereto shall create or be construed to
create a fiduciary relationship between the Company and any Participant or any
other person. A Participant shall have only a contractual right to the amounts,
if any, payable under the Program, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Program shall constitute a guarantee
that the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.


ii.The Program does not constitute a contract of employment or service, and
selection as a Participant will not give any participating employee, or
non-employee director the right to be retained in the employ or service of the
Company or any Subsidiary, nor any right or claim to any benefit under the
Program, unless such right or claim has specifically accrued under the terms of
the Program.


iii.The Program may be terminated or amended by the Board at any time.


iv.The Program shall be governed by, and construed in accordance with, the laws
of the State of Texas, except to the extent that the General Corporation Law of
the State of Delaware shall be specifically applicable.


11.Section 409A. Notwithstanding anything in this Program to the contrary, if
required by Section 409A of the Code, if a Participant is considered a
“specified employee” for purposes of Section 409A of the Code and if payment of
any Bonus under this Program is required to be delayed for a period of six
months after “separation from service” within the meaning of Section 409A of the
Code, payment of such Bonus shall be delayed as required by Section 409A of the
Code, and the accumulated amounts with respect to such Bonus shall be paid in a
lump sum payment within ten days after the end of the six-month period. If the
Participant dies during the postponement period prior to the payment of
benefits, the amounts withheld on account of Section 409A of the Code shall be
paid to the Participant’s beneficiary within sixty
(60) days after the date of the Participant’s death. For purposes of Section
409A of the Code, each payment under the Program shall be treated as a separate
payment. In no event shall a Participant, directly or indirectly, designate the
calendar year of payment. To the extent that any provision of the Program would
cause a conflict with the requirements of section 409A of the Code, or would
cause the administration of the Program to fail to satisfy the requirements of
Section 409A of the Code, such provision shall be deemed null and void to the
extent permitted by applicable law. Notwithstanding anything in the Program,
each Participant shall be solely responsible for the tax consequences under the
Program, and in no event shall the Company have any responsibility or liability
if a Bonus does not meet any applicable requirements of Section 409A of the
Code.


12.Regulations and Other Approvals.


(a)All payments made under the Program will be subject to any compensation,
clawback and recoupment policies that may be applicable to the employees of the
Company, as in effect from time to time and as approved by the Board or
Committee, whether or not approved before or after the Effective Date. Subject
to the requirements of applicable law, any such compensation, clawback and
recoupment policies shall apply to payments made after the effective date of the
policy.
image_02a.jpg [image_02a.jpg]

